DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-11 objected to because of the following informalities:  
Regarding claim 2-11, the recitations of “a technoscopic instrument” in the preamble of the claims are improper since proper antecedent basis has been set forth in claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pull-rigid, push-stiff and pliably transverse” in line 9 is indefinite as to what can be defined as pull-rigid, push-stiff, or pliably transverse.
	Claim 11 recites “rotationally fixedly displaceable” in line 2 is indefinite as to what can be defined as rotationally fixedly displaceable. For purposes of examination, the recitation will be interpreted as “displaceable in a rotationally fixed manner”.
	Claims 2-10 are rejected for their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzman (US20160081708) in view of Lee (KR20120038831).
Regarding claim 1, Weitzman teaches a technoscopic instrument (1700) for machining surfaces in technical cavities (See Fig. 17A) , the technoscopic instrument (1700) comprising: a stationary, tubular shank (See modified Fig. 17A depicting the shank); a pivotable tool unit  (1708) for holding a machining tool (1718) , said tool unit (1708) being arranged distally on the shank and being pivotable transversely to a longitudinal axis of the shank by way of a joint (See modified Fig. 17A depicting the joint), wherein the pivotable tool unit (1708) comprises an end section  arranged distally to the joint (See modified Fig. 17B depicting the end section and joint), the end section being mounted axially displaceably (See Fig. 17A and 17B depicting the axially displaceable nature of the end section); and an elongate control element which is pull-rigid, push-stiff and pliable transverse to a control element longitudinal axial extension for a selective telescoping of the end section (See Fig. 17A and 17B depicting the telescoping and See paragraph 0131 describing the elongate control element as a push wire). However, Weitzman fails to specifically teach wherein the pivotable tool unit is coupled to a first adjusting unit which is arranged proximally on the technoscopic instrument, and the elongate control element being coupled to a second adjusting unit which is arranged proximally on the technoscopic instrument and which is provided independently and separately of the first adjusting unit. 

    PNG
    media_image1.png
    500
    616
    media_image1.png
    Greyscale

Modified Fig. 17A of Weitzman (US20160081708)


    PNG
    media_image2.png
    596
    836
    media_image2.png
    Greyscale

Modified Fig. 17B of Weitzman (US20160081708)

Weitzman teaches an embodiment where a first adjusting unit which is arranged proximally on the technoscopic instrument and connected to a push rod (See Fig. 19 and paragraph 0079 describing the first adjusting unit as a lever connected to a push rod in order to pivot the pivotable tool unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Weitzman, depicted in Fig. 17, to incorporate the push rod and first adjusting unit from the embodiment in Fig. 19. Doing so would provide a means to pivot the pivotable tool unit for different operating objectives.
Although an elongate control element is disclosed in Weitzman, and a second adjustment unit that controls movement of the components of the tool (See paragraph 0096 describing the second adjustment unit 114 in the shank of the tool). Weitzman does not go into the details of the elongate element’s connection to the second adjustment unit and the end section of the pivotable tool unit. Lee teaches the elongate control element (209) being coupled to a second adjusting unit (212) which is arranged proximally on the technoscopic instrument, and connected to the end section of the pivotable tool unit (See Fig.  2 depicting the technoscopic instrument, the elongate control element, the second adjusting unit, and the end section of the pivotable tool unit) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an elongate control element to be connected to a second adjustment unit and an end section of the pivotable tool unit, as taught by Lee. Doing so would control the telescoping of the tool according to the needs of the tool user.
Therefore, from the modifications, the second adjusting unit and the first adjusting unit are provided independently and separately.
Regarding claim 2, Weitzman as modified teaches a technoscopic instrument according to claim 1, wherein the elongate control element comprises at least one wire (See paragraph 0131 describing the elongate control element comprising at least one wire).
Regarding claim 3, Weitzman as modified teaches a technoscopic instrument according to claim 1, wherein the pivotable tool unit comprises a sleeve section and a cylinder section which is axially displaceable in the sleeve section (See modified Fig. 17B depicting the cylinder section and sleeve section, and See modified Fig. 17A depicting the axially displaceable nature of the sleeve section).
Regarding claim 4, Weitzman as modified teaches a technoscopic instrument according to claim 3, wherein the sleeve section is coupled to the joint (See modified Fig. 17B depicting the sleeve section and joint), and the cylinder section as an end section is connected to the elongate control element (See 103 rejection of claim 1 which describes the modification in view of Lee to provide the elongate control element connected to the end section). 
Regarding claim 5, Weitzman as modified teaches a technoscopic instrument according to claim 1, wherein: the elongate control element is spaced a distance relative to a longitudinal axis of the shank (Weitzman provides an elongate control element, and Weitzman in view of Lee provides further teachings on the elongate control element. Although, Weitzman does not specifically disclose the orientation of the elongate control element, spaced a distance relative to a longitudinal axis does not necessarily mean a distance greater than 0 or if the distance pertains to the axis of the elongate element. Therefore, however the elongate control element is oriented, it would be spaced a distance relative to a longitudinal axis of the shank); and in pivotable tool unit the elongate control element assumes a coaxial alignment with pivotable tool unit (See 103 rejection of claim 1 describing the modification in view of Lee which provides the elongate control element connected to the end section of the pivotable tool unit and See Fig. 2 of Lee depicting the coaxial alignment between the elongate control element and the pivotable tool unit).
Regarding claim 6, Weitzman as modified teaches a technoscopic instrument according to claim 5, wherein: pivotable tool unit comprises a run-in region for the elongate control element (See modified Fig. 17B depicting the run-in region); said run-in region faces the joint and tapers in a distal direction (See modified Fig. 17B depicting the run-in region tapering).
Regarding claim 7, Weitzman as modified teaches a technoscopic instrument according to claim 1. However, Weitzman as modified fails to specifically teach wherein the shank in a region which is adjacent to the joint comprise at least one guide element which is spaced a distance to the pivotable tool unit and which limits a sagging of the elongate control element in at least one direction. 
Lee teaches at least one guide element (210, 211) which limits a sagging of the elongate control element (209) in at least one direction (See Fig. 2 depicting the at least one guide element, which winds the elongate control element). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Weitzman to provide at least on guide element, as taught by Lee. Doing so would aid in the means to telescoping of the pivotable tool unit.
Therefore, from the modification, Weitzman as modified teaches the shank (the shank is entirely adjacent to the joint) in a region which is adjacent to the joint comprise at least one guide element, which is spaced a distance to the pivotable tool unit (distance that is spaced between the at least one guide element and the pivotable tool unit can be of any value). 
Regarding claim 8, Weitzman as modified teaches a technoscopic instrument according to claim 1, further comprising a push rod (1905), wherein for pivoting, the pivotable tool unit (1906) is coupled eccentrically to the push rod and the push rod (1905) is led eccentrically in the shank (1904) and is pivotable by way of the first adjusting unit (See Fig. 19 and 103 rejection of claim 1 describing the modification in view of the embodiment depicted in Fig. 19, and See paragraph 0134 and 0079 describing the first adjustment unit and the pivoting of the pivotable tool unit by the push rod 1905).
Regarding claim 9, Weitzman as modified teaches a technoscopic instrument according to claim 1, wherein the joint or the shank comprises at least one stop surface for limiting a pivoting angle of pivotable tool unit (See modified Fig. 17A depicting at least one stop surface). 
Regarding claim 10, Weitzman as modified teaches a technoscopic instrument according to claim 1, wherein pivotable tool unit is pivotable by up to 120° (See paragraph 0013 describing the pivotable angle of the pivotable tool unit).
Regarding claim 11, Weitzman as modified teaches a technoscopic instrument according to claim 1, wherein the end section is rotationally fixedly displaceable (See modified Fig. 17A and 17B depicting the end section being displaceable while being rotationally fixed). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                  
/STEPHEN SUN CHA/            Examiner, Art Unit 3722